 In the Matter Of UNITED FRUIT COMPANYandINTERNATIONAL LONG-SHOREMEN AND WAREI-IOUSEMEN'S UNION, DISTRICT #3, LOCAL#901, AFFILIATED WITH C. I. O.Case No. C-864.-Decided April 01, 1939Shipping Industry-Interference. Restraint, and Coercion:charges of, dis-missed-Strike-Conciliation:efforts at, by city of Philadelphia-Closed-ShopContract-Discrimination:discharge for, joining rival union; where validclosed-shop contract exists, defense as to charges of discrimination ;chargesof,dismissed-Complaint:dismissed.Mr. Jerome I. Macht,for the Board.Mr.William K. JacksonandMr. John L. Warren,of Boston,Mass., for the respondent.Mr. William L. Standard,byMr. Max Lustig,of New York City,andMr. Philip Dorfman,of Philadelphia, Pa., for the I. L. W. U.Mr. M. Herbert SymeandMr. Maurice Abrams,of Philadelphia,Pa., for the I. L. A.Mr. William Stix,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon a charge and amended charges duly filed by InternationalLongshoremen and Warehousemen's Union, District #3, Local #901,affiliatedwith the Committee for Industrial Organization, hereincalled the I. L. W. U., the National Labor Relations Board, hereincalled the Board, by the Acting Regional Director for the FourthRegion (Philadelphia, Pennsylvania), issued its complaint, datedMay 24, 1938, alleging that United Fruit Company, Philadelphia,Pennsylvania, herein called the respondent, had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing were duly served uponthe respondent and the I. L. W. U. and also upon InternationalLongshoremen's Association, Local #1332, herein called the I. L. A.,12 N L. R. B., No 49.404 UNITED FRUIT COMPANY405affiliated with the American Federation of Labor, which petitionedfor and was granted leave to intervene.The complaint, as amended, alleged in substance that in Februaryand March 1937, the respondent terminated the employment of, de-nied their regular employment to, and has since refused to reinstate14 named employees because they joined and assisted the I. L. W. U.11The respondent, by its answer filed on June 4, 1938, admitted certainallegations of fact as to its business, but denied all the other allega-tions of the complaint. It pleaded affirmatively that prior to thedates of the alleged discriminatory practices it had entered into aclosed-shop contract with the I. L. A. which remained in force untilMay 3, 1938, when it was renewed for the term of a year, and thatany discharge of or refusal to employ persons named in the com-plaint was in accordance with those closed-shop contracts.Pursuant to notice, a hearing was held in Philadelphia, Pennsyl-vania, from June 27 through July 6, 1938, before Wright Clark, theTrialExaminer duly designated by the Board.The Board, therespondent, the I. L.W. U., and the I. L. A. were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.All rulings of the Trial Examiner are hereby affirmed.On August 22, 1938, the Trial Examiner filed , his IntermediateReport, copies of which were duly served upon all the parties, rec-ommending that the complaint be dismissed.The I. L. W. U. filedexceptions to the Intermediate Report on September 6, 1938,2 anda brief in support thereof on September 24, 1938.Pursuant to no-tice, a hearing was held before the Board on December 29, 1938, forthe purpose of oral argument on the exceptions to the IntermediateReport and on the record.The respondent, the I. L. W. U., andthe I. L. A. were represented by counsel and participated in the oralargument. In accordance with leave granted, the I. L. A. on Janu-iThe persons named in the amended complaint,togetherwith the dates on whichtheir employment is allegedto have beenterminated,are as follows :On orabout February 28, 1938, Francis Dunbar, Joseph Warren,Michael Canning,Nick Rossi,SylvesterKoch,Francis Czyzewski,James Costanzo,John Keafer (alsoknown as John Dixon),William J GallagherOn or aboutMarch 7, 1938,EarlVann, Frank McDermott, William A. Wichert.On or about March7, 10, 14, 1938,Charles BrownOn or about March10, 14, 1938, John Gray.On motionofthe Board's attorney, the complaintwas dismissedduring thehearingsas to Earl Vann.2 The time for filing exceptions was extended until September 6, 1938, by an order ofthe Board issued onOctober 4,1938,nunc pro tunc,asof August30, 1938 406DECISIONSOF NATIONAL LABORRELATIONS BOARDary 21, 1939, filed a brief.The I. L. W. U. did not avail itself ofpermission given it to reply thereto.The Board has considered the briefs, and the arguments presentedto it orally.The Board has reviewed the I. L. W. U.'s exceptionsto the Intermediate Report and finds them to be without merit.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a New Jersey corporation with its principal officeat Boston, Massachusetts, is engaged by itself and throughvariouswholly owned subsidiaries in the growth, purchase, transportation,sale,and distribution of bananas and other tropical products, andin the operation of a line of steamships for the transportation ofpassengers,freight, and mail.The bananas and other tropical prod-ucts handled by the respondent are grown or purchased in Centraland South America and in the WestIndies, areimported throughvarious ports of the United States, and are distributed and sold by awholly owned subsidiary of the respondent, the Fruit Dispatch Com-pany, with approximately 50 branch offices throughout the country.The respondent's steamships, approximately 50 in number, operatebetween Atlantic and Gulf ports and ports of Central and SouthAmerica and the West Indies.During the year ending in June 1937,these ships carried, in addition to 26,000,000stems of bananas andother cargo owned by the respondent, 750,000 tons of freight and42,500 passengers.The present controversyarises outof the respondent's operationsat Pier 9, Philadelphia, Pennsylvania, where the cargoes of its shipsare unloaded and placed on trucks or railroadcarsfor distribution.Vessels of the respondent arrive in Philadelphia onceor twice aweek and banana handlers, numbering approximately400, are em-ployed by the respondent to unload them.We find that the respondentis engaged in commercewithin themeaningof Section 2 (6) of the Act.H. THE ORGANIZATIONS INVOLVEDInternational Longshoremen and Warehousemen's Union, District#3, Local #901, is a labor organization affiliated with the Committeefor Industrial Organization. It admits to membership employees ofthe respondent at its Philadelphia pier.InternationalLongshoremen'sAssociation,affiliatedwith theAmerican Federation of Labor, is a labor organization which admits UNITED FRUIT COMPANY407tomembership employees of the respondent at its Philadelphia pier.It maintains,at Philadelphia, Local #1332 and Local #1291.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The closed-shAop contract with, the I. L. A.During April 1937, several employees at the respondent's thereto-fore unorganized Philadelphia pier talked with workers of the near-by Standard Fruit Company pier concerning the formation of aunion and, as a result of these conversations, decided to obtain theassistanceof the I. L. A. and to call a strike for union recognitionand betterment of wages on the occasion of the first ship arrival atthe respondent's pier in May.On May 2 members of this group whowere employed at the Standard pier conferred with Paul P. Baker,vice president of the Atlantic Coast District and organizer of theI.L. A., concerning the proposed strike.On the following day, May3, the respondent's employees went on strike.Banana handlers whohad already been "shaped up" 3 left their work and men standingoutside the pier refused employment.Baker and Clifford Carter, anI.L. A. delegate, were active in conducting the strike.The I. L. A.distributed union buttons to most of the men. Through a delegationwhich included Baker, Carter, and two men named in the complaint,a demand was presented to the manager of the respondent's Phila-delphia division, LesterWorthley Minchin, for recognition of theI.L. A. and for the "deep water" wage scale in place of the "coast-wise" scale which the respondent had been paying.4 The respondentoffered a 5-centincreasein hourly wages, but this was rejected bythe men when presented to them by a member of the delegation.Harold W. Butler, vice president of the Philadelphia Storage Bat-tery Company in charge of industrial relations and member of aboard established by the mayor of Philadelphia to mediate labordisputes, arrived at the pier shortly after the strike started.As theresult of Butler's efforts the respondent and the union delegationagreed that work would be resumed immediately, that a meetingwould be held that evening at the City Hall to discuss the Union'sdemands, and that the prospective settlement would be retroactive.Baker presented this proposal to the strikers, most of whom, on hisadvice, accepted it and went back to work. Six men, including Can-3 The respondent uses the shape-up system of hiring under which, whenever a shiparrives,foremen select a crew of banana handlers from men assembled in front ofthe pier seeking employment.Althoughmen are hired anew for each day'swork,foremen make an effort to hire their regular"gangs."When a man is chosen by theforemen, he receives a pink check which he exchanges at the timekeeper'swindow fora brass number.4Under the deep-water scale men received$1 an hour for straight time and$1.50 forovertime,whereas the coastwise rates were 65 cents and 95 cents respectively. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDning, Dunbar, and Warren, were informally elected by the employeesto represent them at the evening meeting.Butler presided at the City Hall conference, which was attendedby officials of the respondent and of the Standard Fruit Company,by delegations of employees of the two companies, and by Baker andCarter.After several hours of discussion Butler suggested that thematters which had been agreed upon should be reduced to writing.The resulting document 5 established rates of pay and hours of workfor a year's period.At 2 o'clock in the morning of May 4, after ithad been read aloud, the agreement was signed by the respondent'sofficials, by the representatives of the employees, and by Baker, whoplaced the letters "I. L. A." after his signature.Witnesses for the respondent and for the I. L. A., as well as Butler,testified that immediately before Baker signed the contract he saidthat it should be understood that "button men" would have all thework and that Minchin so agreed.Warren, Dunbar, and Canningtestified that they did not hear Baker or Minchin say anything tothis effect.As a defense to the discriminatory practices alleged in the com-plaint, the respondent contends that the discharges, which are dis-cussed hereafter," were made pursuant to the closed-shop contractconstituted by this oral agreement.This contention was sustainedby the Trial Examiner in his Intermediate Report.By its excep-tions to that Report the I. L. W. U. frames the following issues :First,whether on May 4 a closed-shop contract was made; second,whether at the time the contract was allegedly made, and as a neces-sary condition for its validity, the I. L. A. had been designated bya majority of the respondent's employees in an appropriate unit astheir representative for the purposes of collective bargaining; andfinally,whether, assuming that such a contract was made, the re-spondent is barred from asserting it as a defense if the employeeswere not notified of its existence and if it was not seasonablyenforced.With respect to the making of the closed-shop contract on May 4,the testimony of witnesses who were at the night conference is inconflict.We are persuaded, however, by the evidence-especially thetestimony of Butler who was present at the negotiations in an offi-cial capacity and who, as a witness, was free from partisan interest-that an oral closed-shop agreement between the respondent and theI.L. A. was made on that date. This conclusion is confirmed byother evidence establishing that immediately following May 4 the'The document was entitled,"Memorandum of agreement between the Mayors LaborBoard, the United Fruit Company, and a committee of employees of the United FruitCompany engaged in discharging banana cargoes in the port of Philadelphia."6 Infra,footnote 16. UNITED FRUIT COMPANY409respondent and the I. L. A. acted in a manner consistent with theexistence of such a closed-shop contract.On May 4, the pier manager instructed the head stevedore, whoin turn instructed the foremen, that only union men should be hired.7The foremen received similar orders during May from Harry Levin,an I. L. A. shop steward. I. L. A. stewards and delegates were oftenactive in preventing men who did not have buttons from being hired.The head stevedore testified that, in so far as he knew, only I. L. A.men were hired after May 3.Within a few days after the strike,"a good majority" of the employees had signed formal applicationsfor membership in the I. L. A. At least nine of the persons namedin the complaint were members and several testified that they joined"because everybody else was joining." 8That the employees received notice of the necessity to maintainI.L. A. membership in order to work is evidenced by the fact thatin July 1937, Levin posted a notice on the respondent's pier warningthe men that if their dues were not paid promptly they might bereplaced by workers from other piers who were not in arrears intheir I. L. A. dues.0One foreman testified that he had employed only button men. Thetestimony of several other foremen was even more indicative thatthe I. L. A. exercised control over employment at the pier.WilliamLawrence Adams, a foreman, testified that he had once requestedfrom his steward and obtained permission to employ non-members.Another foreman, Charles Joseph Bailer, who denied that he receivedinstructions from the respondent concerning the closed shop, whenasked whether he had ever employed non-members, said that oncethe steward, after telephoning union headquarters, had instructedhim to "take in anybody on the avenue." 10Moreover, Bailer did noton February 26 question the I. L. A.'s authority to tell him not tohire certain men.llOn January 24, 1938, over a month before the discharges withwhich we are here concerned, the I. L. A. obtained the dismissal of°Bailer,one of the foremen,denied that he had received such instructions.We donot believe the denial,however,because it is inconsistent with testimony of and evidenceconcerningBailerwhichwe discusstinfra,and because it was controvertedby otherwitnesses.8While Warren testified that 40 or 50 non-members worked at the pier,he did notstate whether their employment was regular or merely temporary and he admitted thatsome of them had worn buttons,«hich tends to substantiate the existence of a closedshop.UThe evidence mentioned in footnote 8,supra,that non-members of theI.L A. worebuttons is further proof that employees knew of the closed shopThat it was necessaryto belong to the I.L.A to workat the pierand that theemployees were aware of thenecessitymay also be inferred from the testimonyof Levin thathe had heard thatbuttons were passed from one man to another.is John Austin,who was also a union steward,was the only other foreman to appearas a witnessHe stated thathe hademployedunion membersexclusivelyon his regular"gangs," butthat liehad once hired non-members for an exti a "gang."11Seeinfra. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRossi, an I. L. W. U. member and one of the employees named in themembership in the I. L. A., which- he had joined in Mav.12A con-siderable number of employees struck in protest against Rossi's dis-charge.I.L. A. officials were unable to persuade the men to resumework and finally went away. Canning thereupon acted as a spokes-man for the strikers, who returned to work when Minchin agreed toreinstate Rossi and to pay everyone for time lost during the stop-page.The existence of a closed-shop contract is substantiated byRossi's discharge and it is irrelevant that men on the pier were notsympathetic with the Union's action.On the basis of the entire record we find that on May 4, 1937, therespondent and the I. L. A. -agreed that for a period of 1 year mem-bership in the I. L. A. would be a condition of employment forbanana handlers at the respondent's pier.We turn now to the question whether, at the time the contract wasmade, the I. L. A. represented a majority of the respondent's em-ployeesin anappropriate unit.On the basis of the record we find,there being no contention to the contrary, that the banana handlersemployed by the respondent at its Philadelphia pier constitute a unitappropriate for the purposes of collective bargaining-18Baker andMinchin testified that I. L. A. buttons were distributed to and wornby "all" the employees during the strike.While Czyzewski said thatthere were more men without buttons than with buttons and two mendenied having worn them, we find, on the basis of Minchin and Ba-ker's testimony, that most of the men had buttons.The strike,moreover, was completely effective ; work had ceased altogether.Al-though the usual formal indicia for designation of a bargaining rep-resentative are not present, onlyone unionwas active on the pierat the time and there was no opportunity in the confusion and hasteof the strike for the execution of signed authorizations.We are ofthe opinion that, under all the circumstances of this case, participa-tion in the strike by an ample majority of the men and their obviousacquiescence in and support of the I. L. A.'s assumption of the direc-tion and control of the strike and settlement, coupled with the wear-ing of I. L. A. buttons, constituted an adequate designation ofthe I. L. A. as their bargaining representative.14We find that on'In January and February 1938, I. L. A delegates and stewards,pursuant to instruc-tions from national headquarters,required members to sign 'new application cards.Theytold one man named in the complaint that, if he failed to sign a card, he would be"sorry," and another that he would not be permitted to continue working at the pier.Is SeeMatter of Aluminum Line et al.andInternational Longshoremen and Warehouse-men's Union,8 N.L. R.B 1325.u SeeMatter of Combustion Engineering Company, Inc.andSteelWorkers OrganizingCommittee,for and in behalf of Amalgamated Association of Iron, Steel and Tin Workersof North America,5 N. L. R.B. 344, 349;Matter of Century Mills,Inc.andSouth JerseyJoint Board, of the International Ladies Garment Workers Union,5 N, L. R.B. 807, 811. UNITED FRUIT COMPANY411May 3, 1937, a majority of the respondent's employees in an appro-priate unit designated the I. L. A. as their representative for thepurposes of collective bargaining.With respect to the third issue we find, on the facts and evidencehereinabove considered, that the employees were aware of the exist-ence of the closed-shop contract and that both the respondent andthe I. L. A. made timely and reasonable efforts to enforce it. It istherefore unnecessary for us to determine the validity, as a matterof law, of the I. L. W. U.'s contention that, if the closed-shop con-tract was not seasonably enforced, the respondent cannot rely on itas a defense.eB. Organization of the I. L. W. U.The I. L. W. U. began to organize the respondent's employees inSeptember 1937.Eleven of the persons named in the complaintjoined the new Union and several of them were elected officers.Mem-bers.of the I. L. W. U. solicited recruits both on and off the pier. InFebruary 1938, an I. L. W. U. delegation, which included an organ-izer, an attorney, and Zzyzewskj, Costanzo, Dunbar, Rossi, and War-ren, called on Minchin.Minchin said that the respondent had acontract with the I. L. A. and refused to talk to any "outsider,"though he was willing to confer with the employee members of thegroup.C. The alleged diecrvminationOn February 24, 1938, the secretary of I. L. A. Local 1332 wroteto Bailer,15 instructing him to come to the union hall on February26.When he appeared, the union trustees designated 10 persons cus-tomarily employed by the respondent, including 7 named in the com-plaint, and directed him not to hire them on the following Monday,February 28, because they belonged to the C. I. O. The next dayBailer related toWarren and Canning, who were hmong those desig-nated,what had occurred.Canning testified that from the wayBailer spoke he inferred that he "already was discharged."On February 28 Bailer informed Minchin of the instructions he hadreceived from the I. L. A. and said that, since he lived in the sameneighborhood as the men whom he had been ordered not to hire, hewished that the I. L. A. would itself tell the men that they couldnot work at the respondent's pier.Minchin advised him, however,to carry out the Union's instructions.Bailer thereupon refused to hire Canning, Czyzewski, Dunbar,Keafer, and Rossi.He told Warren, Canning, and Dunbar to go to15Foremen are eligible for membership in the I. L. A. and Bailer was a member. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe office, where Joseph O'Mara, an I. L. A. delegate, in the presenceofMinchin, said, "You are not going to work on this pier.Youare C. I. O. men."Minchin, who testified that I. L. W. U. men werenot permitted to work on the pier because of the closed shop, saidnothing.Adams, another foreman, refused to employ Koch. O'Maratold Costanzo that he could not work because he was secretary of theC. I. O.Following these occurrences some employees who were alreadyworking and who were sympathetic with the I. L. W. U. stoppedthe conveyors and halted work on the pier.At the direction of Min-chin, city police forced strikers who would not resume work, includ-ing Brown, Gallagher, and Wichert, to leave the wharf.Gallagherattempted to return but was prevented by O'Mara from so doing.On March 7, when the next ship came in, the respondent, at the re-quest of the I. L. A., refused to employ Brown, Wichert, Gray, andMcDermott.D. ConclusionsAs we have found in Section III A above, the respondent enteredinto a closed-shop contract with the I. L. A. on May 4, 1937, coveringthe banana handlers at its Philadelphia pier. Section 8 (3) of the Actprovides:... nothing in this Act . . . shall preclude an employer frommaking an agreement with a labor organization (not established,maintained, or assisted by any action defined in this Act as anunfair labor practice) to require as a condition of employmentmembership therein, if such labor organization is the representa-tive of the employees as provided in section 9 (a), in the appro-priate collective bargaining unit covered by such agreementwhen made.The I. L. A. was not established, maintained, or assisted by any un-fair labor practice.The banana handlers employed by the respond-ent at its Philadelphia pier constitute a unit appropriate for thepurposes of collective bargaining, and the I. L. A. on May 4, 1937,had been designated by a majority of the employees in that unit astheir representative for the purposes of collective bargaining. Inview of these findings, nothing in the Act precluded the respondentand the I. L. A. from agreeing to require membership in the I. L. A.as a condition of employment.The I. L. A. on February 28 and March 7, 1938, directed the re-spondent not to employ the persons named in the complaint, and therespondent, relying on the closed-shop contract, complied with those UNITED FRUIT COMPANY413instructions 16Since the contract was not invalid, it operates as adefense to the charge of discriminatory practices contained in thecomplaint.We find, on the basis of the entire record, that the respondent hasnot, by discharging or refusing to hire the persons named in thecomplaint, unlawfully discriminated in regard to their hire or tenureof employment or any term or condition of the employment, and hasnot thereby interfered with, restrained, or coerced them or any otherof its employees in the exercise of the rights guaranteed them bythe Act.Upon the basis of the foregoing findings of fact and the entirerecord in the proceeding, the Board makes the following :CONCLusIONs OF LAW1.The operations of the respondent, United Fruit Company, occurin commerce within the meaning of Section 2 (6) and (7) of theAct.2. International Longshoremen and Warehousemen's Union, Dis-trict#3, Local #901, affiliated with the Committee for IndustrialOrganization, and International Longshoremen's Association, affili-ated with the American Federation of Labor, are labor organizations,within the meaning of Section 2 (5) of the Act.3.The banana handlers employed by the respondent at its Phila-delphia pier constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (a) of the Na-tional Labor Relations Act.4. International Longshoremen's Association, affiliated with theAmerican Federation of Labor, having on May 3, 1937, been selectedby a majority of the banana handlers employed by the respondentat its Philadelphia pier as their representative for the purposes ofcollective bargaining, was, on May 4, 1937, the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment as provided in Section 9 (a) of the Na-tional Labor Relations Act.16Most of the men named in the complaint were membersof the I L. A and hadnever been formally expelled.The rulesof Local 1332permit its trustees to suspenda member for belonging to a "dual" organization and thereuponto preventhim fromworking onany "job"over whichthe Localhas jurisdiction until he has been givennotice ofand triedupon the charges made against him. From the trustees'instruc-tions to Bailer it is clear that someof themen named in the complaint had beensuspendedIrrespective of whetheror notother persons named in the complaint whobelonged tothe I L A.had been suspendedby that Union,we find that the respondentdid not act unreasonably in treating all the men named in the complaint as excludedfrom work by the terms of the closed-shop contract. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The respondent, by discharging or refusing to employ FrancisDunbar, JosephWarren, Michael Canning, Sylvester Koch, NickRossi, Francis Czyzewski, James Costanzo, John Keafer, William J.Gallagher, Frank McDermott, William A. Wichert, Charles Brown,and John Gray, has not engaged in any unfair labor practices withinthe meaning of Section 8 (1) or (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe complaint against United Fruit Company be, and it hereby is,dismissed.